I must respectfully dissent from the majority opinion.
The RSC is under an obligation to provide services at the least cost and to first explore all other available sources for funding.
Ohio Adm. Code 3304-2-52, provides, in part:
"(B) A client shall be expected to pay for services to the extent possible.
"(C) Services shall be provided at the least cost consistent with the client's disability; and for training, services shall also be provided at the least cost consistent with training needed to reach the vocational goal. * * *"
Section 361.42(a)(4), Title 34, C.F.R., provides:
"Vocational and other training services, including personal and vocational adjustment, books, tools, and other training materials except that no training or training services in institutions of higher education (universities, colleges, community/junior colleges, vocational schools, technical institutes, or hospital schools of nursing) may be paid for with funds under this part unless maximum efforts have been made by the State unit to secure grant assistance in whole or in part from other sources[.]"
Section 361.47, Title 34, C.F.R., provides, in part:
"(b) Availability of comparable services and benefits. (1) The State plan must assure that before the State unit provides any vocational rehabilitation services, except those services enumerated in paragraph (b)(2) of this section, to an individual with handicaps, or to members of that individual's family, it determines whether comparable services and benefits are available under any other program."
Section 723(a), Title 29, U.S. Code, states, in part:
"(3) [V]ocational and other training services for handicapped individuals, which shall include personal and vocational adjustment, books, and other *Page 139 
training materials, and services to the families of such individuals as are necessary to the adjustment or rehabilitation of such individuals: Provided, That no training services in institutions of higher education shall be paid for with funds under this subchapter unless maximum efforts have been made to secure grant assistance, in whole or in part, from other sources to pay for such training[.]"
Appellant argues that pursuant to Section 361.47(a)(1) and (2), Title 34, C.F.R.,1 it is unlawful for the RSC to consider the amounts she and her parents plan to contribute to her attendance at Mount Union College in its calculations in determining the least cost.
Upon review, the RSC's adjudication order, in the hypothetical, states as follows:
"16. If Appellant and her parents would make the same contribution to a Kent State program that they are willing to make to Mount Union, BSVI cost would be $1,243 per year. At Mount Union, the cost would be $2,905."
Even though it would appear that RSC considered the proposed contributions of appellant and her parents in its calculations, the RSC adjudication order states in its conclusions of law:
"6. The Hearing Officer's Conclusion of Law citing Section3304-2-21 of the Ohio Administrative Code is not accepted because the Section deals only with `Third-party payers,' which as defined in the Section would not include the Appellant and/or her parents."
Ohio Adm. Code 3304-2-21 provides, in relevant part:
"Third-party payments
"Notwithstanding any contract provision to the contrary, any commission payments for costs of treatment, supportive services accessories and their upkeep, and costs incurred as part of a rehabilitation plan shall be in excess of *Page 140 
and secondary to payments of any third-party payor, and therefore any commission payments for costs shall be made after all third-party payment sources are exhausted. As used in this rule, `third-party payor' means any insurer or other third-party payor licensed by the Ohio superintendent of insurance and any payor under any individual or group contract."
Although the RSC adjudication order mentions, in the hypothetical, the comparison of costs which include contributions from appellant and her parents, it is obvious from the conclusions of law that the RSC found that the hearing officer improperly considered these contributions. Thus, RSC based its decision to deny tuition assistance to appellant for attendance at Mount Union on the reason that appellant could obtain the training needed, at a lesser cost, by attending another school which offered more support services to disabled students.
As set forth in its adjudication order, the RSC did not consider the contributions of appellant or her parents when it made its decision to deny her assistance to attend Mount Union College. It would have been unlawful to consider the contributions of appellant and her parents in determining the cost of services for appellant to attend Mount Union or Kent State even though appellant considers these contributions to be voluntary as applied to the costs of attending Mount Union, and not voluntary when applied to the costs of attending a comparable, state-supported school. Likewise, the RSC did not reject appellant's request on a financial needs analysis.
There is no rule or code section which mandates the method of calculation for determining services at the least cost. Consequently, it is my opinion that appellant has failed to demonstrate legal error, as supported by evidence in the record. Consequently, finding no abuse of discretion, I would affirm the judgment of the Franklin County Court of Common Pleas.
1 Section 361.47(a)(1) and (2), Title 34, C.F.R., provides:
"(a) Financial need. (1) There is no Federal requirement that the financial need of an individual with handicaps be considered in the provision of any vocational rehabilitation services.
"(2) If the State unit chooses to consider the financial need of individuals with handicaps for purposes of determining the extent of their participation in the costs of vocational rehabilitation services, the State unit must maintain written policies covering the determination of financial need, and the State plan must specify the types of vocational rehabilitation services for which the unit has established a financial needs test. These policies must be applied uniformly so that equitable treatment is accorded all individuals with handicaps in similar circumstances." *Page 141